Exhibit 16.1 June 12, 2013 Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, D.C. 20549 Re: Dethrone Royalty Holdings, Inc. File No.: 333-170393 Commissioners: We have read the Item 4.01 of the Form 8-K/A dated June 14, 2013 of Dethrone Royalty Holdings, Inc. and are in agreement with the statements insofar as they relate to our firm. We have no basis to agree or disagree with other statements of the Registrant contained therein. Sincerely, /s/ PMD Helin Donovan, LLP PMD Helin Donovan, LLP
